DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “two connected interconnecting sections” in lines 8-9. It is unclear how or to what the interconnecting sections are “connected”. Are they connected to each other or to links? Please clarify.
Claim 1, recites “the two interconnecting sections” in line 9 and it is unclear if this is the same as the “two connected interconnecting sections” of lines 8-9 of the claim.
Claim 5, line 1 recites “inserting the device closure pin” but doesn’t recite where the pin is inserted. For examination, the claim is interpreted as requiring inserting the device closure pin into the receptacle mentioned in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuslich 5,059,193 (hereafter referred to as Kuslich).
Regarding claim 1, Kuslich discloses a method of using an implantable device, comprising providing an implantable device including a plurality of links 26, a device closure pin 16, a lock-in unit 18 attached and located between two links, and a quick release unit 32 (considered a quick release unit because the unit can be used to hold and quickly release/remove the pin from the device) attached and located between two links (fig.2), and constructing the plurality of links, lock-in unit and quick release unit in a closed contour (see the closed contour in fig.2), wherein the closed contour of the implantable device, in a rigid state, is a figure eight comprised of two arcs (arcs are formed by links 26) and two connected interconnecting sections (formed by 18 and 32), with the two interconnecting sections extending in a first, generally straight direction (vertical in fig.2) and connecting the two arcs and wherein the device closure pin is disposed generally centrally between the two arcs and extends in a second direction generally transverse to the first direction (fig.2 shows the pin extending perpendicular to the first vertical direction). Note that the implantable device is not limited to two arcs.
Regarding claim 2, see fig.2 which shows the pin 16 connected to both the lock-in unit 18 and quick release unit 32.
Regarding claims 5 and 11, see figs. 5-7 which show the device closure pin 16 having an angled tip 42 which is inserted into receptacle 52 having an outer ring 46 and one or more spokes (see the teeth formed by notches 54) which terminate short of the center of the receptacle and enable the angled tip to traverse the receptacle.
Regarding claim 6, when the pin is only attached to the quick release unit the device is flexible and when the pin is attached to both the lock-in unit and quick release unit the device is rigid as shown in figs. 2A and 2B.
Claims 1, 2, 6, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Triplett et al. 2012/0209386 (hereafter referred to as Triplett).
Regarding claim 1, Triplett discloses a method of using an implantable device, comprising providing an implantable device 100 including a plurality of links 300, 400, 600, 700, a device closure pin 110 (110 comprises 800 and 900), a lock-in unit 500 attached and located between two links 400, 700, and a quick release unit 200 attached and located between two links 300, 600, and constructing the plurality of links, lock-in unit and quick release unit in a closed contour (fig.5), wherein the closed contour of the implantable device, in a rigid state, is a figure eight comprised of two arcs (fig.8 shows upper and lower arcs at the peaks) and two connected interconnecting sections (fig.8 shows sections formed by 200 and 500), with the two interconnecting sections extending in a first, generally straight direction (fig.8 shows the section 200 and 500 extending in a generally straight vertical direction) and connecting the two arcs and wherein the device closure pin is disposed generally centrally between the two arcs and extends in a second direction generally transverse to the first direction (fig.8 shows the pin 110 extends perpendicular to the first vertical direction).
Regarding claim 2, see fig.5 which shows the pin 110 connected to both the lock-in unit 500 and quick release unit 200.
Regarding claim 6, when the pin is only attached to the quick release unit the device is flexible via the hinges and when the pin is attached to both the lock-in unit and quick release unit the device is rigid as shown in fig.5.
Regarding claim 7, quick release unit 200 has an extractable pin 184 attaching the device closure pin 110 (specifically portion 800) to the quick release unit 200 and removing the pin releases the pin from the quick release unit (figs. 3 and 6B; par.38).
Regarding claims 9 and 10, see figs. 3-5 which show each link has a base, considered the main body of each link, an attachment axis 186, 188, 190, 192, 194, 196, and pin holes 306, 308, 406, 408, 606, 608, 706, 708. The attachment axes are located in the pin holes (figs. 4-5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Triplett as applied to claim 1 above, and further in view of Duggal et al. 2009/0076615 (hereafter referred to as Duggal). Triplett discloses the invention substantially as claimed and as discussed above. Triplett further discloses the implant may be made from metal or polymer and different materials may be combined in a single part (par.58), however, Triplett does not specifically disclose that the links are formed of titanium including a ptfe coating or overcoat.
Duggal teaches a method of using an implantable device, in the same field of endeavor, wherein the implant may be formed of titanium (par.133) and PTFE coatings (par.135).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the links of Triplett from titanium with PTFE coatings as taught by Duggal since Duggal teaches these materials are suitable for use in implants and since it has been held that selection of a known material based on its suitability for an intended use is an obvious extension of prior art teaching (In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) MPEP 2144.07). Both titanium and ptfe are well-known and conventional biocompatible implant materials. Titanium would have been further obvious to select as the base material since it is light weight and strong and ptfe would have been further obvious to select as a coating for its known properties of being anti-microbial. The surfaces are considered “atraumatic” since they do not cause trauma to the body.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Triplett as applied to claim 1 above, and further in view of Halverson et al. 2016/0074174 (hereafter referred to as Halverson). Triplett discloses the invention substantially as claimed and as discussed above but does not disclose that the links are fabricated using additive manufacturing processes.
Halverson teaches a method of using an implantable device, in the same field of endeavor, wherein links may be formed by a 3D printing process (par.66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate the links of Triplett using additive manufacturing process like 3D printing as taught by Halverson in order to form the links by a known simple and fast manufacturing process. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. 2008/0109027 discloses using a PTFE coating as an anti-microbial agent (par.36).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774